Citation Nr: 1739867	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-27 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU) prior to October 6, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active Army service from July 1968 through June 1970, including service in Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh Pennsylvania.  The Board Remanded the appeal in February 2015.  The case most recently came to the Board from the Providence, Rhode Island RO.

In a February 2015 Remand, the Board took jurisdiction of a claim for an effective date prior to October 6, 2014, for the grant of service connection for chronic lymphocytic leukemia (CLL), directing that a statement of the case (SOC) be issued.  In June 2015, the Veteran's representative stated that the effective date of the grant of service connection for CLL "should not be on remand."  The RO accepted this statement as a withdrawal of the Remanded claim for an earlier effective date for CLL.  See July 2015 letter from the RO to the Veteran.  

The Veteran then requested reconsideration of the effective date for the grant of service connection for CLL.  The RO denied an effective date prior to October 2014 for the grant of service connection for CLL.  See October 2015 notice to Veteran.  The Veteran has not disagreed with the October 2015 denial of an earlier effective date of the grant of service connection for CLL, and has not requested that the RO issue an SOC addressing the effective date for CLL.  The Board has no jurisdiction over this issue at this time.  

During the pendency of the Board's February 2105 Remand, a claim for service connection for a disability manifested by balance problems/dizziness was denied.  The electronic record does not disclose that the Veteran has disagreed with the October 2016 denial of the claim, and no issue regarding a claim for service connection for a disability manifested by balance problems/dizziness is before the Board for appellate review.   

The Veteran testified before the undersigned Veterans Law Judge at a November 2012 Videoconference hearing.  A transcript of that hearing is associated with the Veteran's electronic claims file.  The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  The Veteran retired from full-time employment in 1998 based on his length of service; at that time, the Veteran's only service-connected disability was hearing loss disability, evaluated as noncompensable.  

2.  Medical evidence prior to October 6, 2014, establishes that the Veteran was able to perform activities of daily living and tasks requiring moderate physical activity, and that his service-connected disabilities did not preclude employment requiring light to moderate physical activity or sedentary work consistent with his experience.  

3.  Prior to October 6, 2014, the Veteran's service connected disabilities in combination did not preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for an award of a TDIU prior to October 6, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist 

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran submitted a claim for TDIU in January 2011.  The RO accepted this claim as a request for increased evaluations for each of the Veteran's service-connected disabilities as well as a claim for TDIU, and issued a June 2011 letter which informed the Veteran of the essential elements of increased evaluations and TDIU.  This letter met all notice requirements.  The Veteran has not alleged that there was any deficiency in the notice to him, nor does the record disclose any notice defect.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody.  VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records were already of record.  Post-service VA treatment records prior to the January 2011 claim were also of record, and VA treatment records since that date were obtained.  The Veteran was afforded VA examinations in 2011 and in 2014.  The Veteran testified on his own behalf before the Board in 2012.  Following the Board's 2015 Remand of the appeal, additional VA treatment records were obtained and additional VA examination were conducted in October 2016 and November 2016.  

With respect to TDIU, the Veteran identified a post-service employer and provided a document which showed his income from that job in 2010.  The Veteran also provided evidence reflecting that he was not eligible to receive any benefit from the Social Security Administration.  

At the November 2012 Videoconference Board hearing, the Veteran's representative and the undersigned fully explained the issue and focused on the elements necessary to substantiate the appeal, and suggested additional evidence that might substantiate the appeal.  Each duty to the Veteran outlined in 38 C.F.R. § 3.103 was met. 

The Board Remanded the appeal in 2015.  The Board finds that there has been substantial compliance with that Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA complied with its duties to notify and to assist under the VCAA.  The Veteran's appeal may be considered on its merits.

Claim for TDIU

VA will grant a total disability evaluation (100 percent) when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

The schedular criteria for consideration for TDIU require that if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to his January 2011 claim for TDIU, the Veteran had been granted service connection for several disabilities.  When the Veteran submitted the January 2011 claim, ischemic heart disease was evaluated as 60 percent disabling, type II diabetes mellitus was evaluated as 20 percent disabling, tinnitus was evaluated as 10 percent disabling, a skin disability was evaluated as 10 percent disabling, and hearing loss was noncompensable.  His combined disability rating, calculated under 38 C.F.R. § 4.25, was 70 percent, effective from November 2009.  

After the Veteran perfected appeal of denial of TDIU, he was diagnosed with CLL in 2014.  CLL may be presumed service-connected when it occurs in a Veteran who may be presumed to have been exposed to herbicides, as in this case.  Service connection for CLL was granted, effective October 6, 2014, the date of the claim, shortly after that the diagnosis was confirmed at a VA consultation in late September 2014.

At his November 2012 hearing, the Veteran testified that he was unable to work because he became tired very easily, was unable to go up and down steps, and had dizziness.  The Veteran attributed his fatigue and dizziness at that time to his service-connected heart disease and service-connected diabetes mellitus.  Tr. at 4.  The Board notes, however, that the Veteran has sought service connection for a disability manifested by dizziness, but service connection has not been granted for such disability, as the medical providers have not linked the Veteran's symptoms of dizziness and lightheadedness to his service-connected diabetes or heart disease or to any other service-connected disability.  See Rating Decision prepared October 5, 2016, and supporting medical evidence.  

The provider who evaluated the Veteran at an August 2014 VA outpatient treatment visit noted a suspicion of possible CLL, based on review of the report of laboratory examination of the Veteran's blood.  The Veteran did not report any specific symptoms.  Additional specialized laboratory examinations of the Veteran's blood were conducted in late September 2014, and the diagnosis of possible CLL was confirmed.  At that examination, the Veteran reported a lack of energy and feeling of being "run down."  The Veteran was granted service connection for CLL, effective October 6, 2014, and was granted TDIU, effective October 6, 2014.

The Veteran argues that he was unemployable as a result of his symptom of decreased energy prior to October 6, 2014, and that TDIU should be granted from a date prior to the confirmation of the diagnosis of CLL.  The Board Remanded that issue in its February 2015 decision.  

The record establishes that the Veteran retired from full-time employment in 1998.  He had been a policeman in the same police department for many years.  After being police chief of that department for about 18 months, he retired in 1998 based on more than 25 years of service in the police department.  

After his retirement, the Veteran worked as a driver part-time at a car dealership, relocating cars to new destinations.  See October 2009, July 2010 VA examination reports.  The record does not establish when the Veteran started that job.  At his June 2011 VA examination, the Veteran reported that he was no longer working for the car dealership.  He lost his driver's license as the result of an arrest for driving while intoxicated, and could no longer be employed as a driver.  

The record does not disclose when the Veteran began his employment at the car dealership.  An earnings statement discloses that the Veteran was paid slightly more than $3,000.00 for his work at the dealership from January 2010 through December 2010.  At his 2012 Videoconference Board hearing, the Veteran testified that he worked only a few hours a week, as needed, at a minimum wage.  November 2012 Videoconference Hearing Transcript (Tr.) at 7.  

The two VA examinations during the pendency of this appeal reflect that the Veteran was not required to avoid strenuous activity in order to prevent hypoglycemic reactions.  In June 2011, he reported he took frequent breaks when he was working in the yard.  He did snow removal with a snow blower.  He reported fatigue and loss of strength.  He did not sleep well at night, but was sleeping during the day instead.  He reported he had to go up and down steps slowly.  The examiner noted that the Veteran's most recent cardiac evaluation, in 2009, disclosed that he was able to exercise to a METS level of 7.7.  His ejection fraction was 60 percent.  The examiner concluded that the Veteran could perform physical or sedentary employment.

In an audiology opinion provided in October 2016, the clinician noted that the Veteran would have difficulty hearing in noisy environments, and noted that the Veteran should avoid employment in noisy workplaces to prevent further hearing loss.  

At examination in November 2016, the examiner noted that the Veteran's CLL did not yet require treatment, but, rather, required regular monitoring.  The reviewer explained that, since the Veteran's CLL had not yet required treatment, CLL would not have reduced the Veteran's ability to work before the diagnosis was confirmed in 2014.   The reviewer concluded that the Veteran's service-connected disabilities did not preclude him from obtaining or maintaining substantially gainful employment prior to the date of the grant of service connection for CLL.

The record does not reflect that the Veteran applied for any employment other than the part-time job he obtained.  The record clearly reflects that the Veteran lost that employment, and the opportunity to take similar employment, as the result of an arrest for driving while intoxicated.  Service connection is not in effect for alcohol abuse.  

Prior to October 6, 2014, the Veteran's service-connected disabilities were evaluated as 70 percent disabling.  A 70 percent disability evaluation is, in itself, is recognition that service-connected impairment makes it difficult for the Veteran to obtain or maintain employment.  However, the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.   

The Veteran's occupation as a policemen, with promotion to a position as police chief prior to retirement, required specialized skills and training and an ability to interact in a professional manner with members of the public.  The medical evidence establishes that no service-connected impairment precluded the Veteran from interaction with the public, or precluded tasks requiring walking or standing or other moderate physical activity.  

The Veteran's testimony that he required insulin for control of his diabetes, and that he took numerous medications daily, and was fatigued, is credible.  However, the medical and lay evidence does not establish that these impairments or other limitations resulting from the Veteran's service-connected disabilities would cause the Veteran greater difficulty finding and maintaining employment than other Veterans similarly evaluated as 70 percent disabling.  

The medical evidence, reports of VA examinations, and the Veteran's testimony do not disclose factors which made it more difficult for the Veteran to perform the mental and physical tasks of appropriate sedentary employment or appropriate employment requiting light to moderate physical activity than other Veterans who are compensated at the 70 percent rate.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities precluded gainful employment prior to October 6, 2014.  The claim for TDIU prior to that date must be denied.  


ORDER

Entitlement to TDIU prior to October 6, 2014, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


